Citation Nr: 0721833	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  00-00 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES


1.  Entitlement to service connection for a disability 
manifested by headaches.

2.  Entitlement to service connection for a disability 
manifested by cysts.

3.  Entitlement to service connection for a disability 
manifested by memory loss, to include as due to an 
undiagnosed illness.

4.  Entitlement to service connection for a disability 
manifested by low back pain, to include as due to an 
undiagnosed illness.

5.  Entitlement to service connection for a disability 
manifested by chronic fatigue, to include as due to an 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to May 
1991.  He also has periodic inactive and active duty for 
training from December 1984 to September 1990, and from May 
1991 to October 1992 in the Washington, D.C., Army National 
Guard.  

This appeal came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
at Washington, D.C.  

The veteran had a personal hearing on his appeal before the 
undersigned Veterans Law Judge in Washington, D.C., in May 
2001.  A complete transcript of that hearing is on file.  
During the course of the hearing, the issues were clarified 
and limited.  The service connection issues of headaches and 
cysts were limited to consideration on the basis of direct 
service connection only, and the issue of service connection 
for joint pain was clarified as being limited solely to low 
back pain.  

In a decision dated in April 2002, the Board denied the 
veteran's claims.  The veteran filed a timely appeal to the 
United States Court of Appeals for Veterans Claims (Court).  
In an Order dated in January 2003, the Court vacated the 
Board's decision and remanded the case to the Board for 
further proceedings consistent with the joint motion of the 
parties.  Copies of the Order and joint motion have been 
placed in the claims file.  

In October 2003, the Board wrote to the attorney-
representative and afforded him the opportunity to submit 
additional argument and evidence in support of the veteran's 
appeal.  The attorney-representative responded in January 
2004 by submitting a written argument to the Board in support 
of the appeal.  The attorney-representative noted that the 
appellant had served in the Persian Gulf from December 1990 
to April 1991.  He requested that records associated with 
that service be obtained and that, once those records, were 
obtained, the appellant be afforded VA examinations to 
ascertain the nature and etiology of any disability related 
to headaches, memory loss, cysts, and back pain.  That 
submission has been associated with the claims file.

Also in October 2003, the issue of entitlement to service 
connection for a disability manifested by chronic fatigue was 
remanded for further development.  The remaining issues were 
the subject of a March 2004 remand.  

The issue of entitlement to service connection for a 
disability manifested by chronic fatigue is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The competent evidence of record does not demonstrate 
that the veteran's current headaches are causally related to 
active service.

2.  The competent evidence of record does not demonstrate 
that the veteran's current cysts are causally related to 
active service.

3.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.

4.  The competent evidence of record demonstrates memory loss 
attributed to known psychiatric disorders.

5.  The competent evidence of record demonstrates low back 
pain attributed to the known diagnosis of degenerative joint 
disease.


CONCLUSIONS OF LAW

1.  A disability manifested by headaches was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, (2006).

2.  A disability manifested by cysts of the body was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2006).

3.  A disability manifested by memory loss was not incurred 
in or aggravated by active service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103A, 5107(b) (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.303, 3.317 (2006).

4.  A disability manifested by low back pain was not incurred 
in or aggravated by active service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of an August 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  Such notice did not inform the veteran of the law 
pertaining to disability ratings or effective dates.  ).  In 
this regard, the Board acknowledges that in Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Veterans Court, the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  See 
also Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 
2007).   In the present case, a March 2006 communication 
informed the veteran as to the law pertaining to disability 
evaluations and effective dates.  As such, the omission of 
such information from the March 2004 letter was not 
prejudicial to the veteran here. 

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claims.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter noted above informed 
him that additional information or evidence was needed to 
support his claims, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to VCAA enactment.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, including records from 
his period of Persian Gulf service in 1990.  It appears that 
only partial records from this period are in the claims file.  
There are also outstanding records from the veteran's period 
of National Guard service in 1985.   However, exhaustive 
efforts were undertaken to obtain these records, and negative 
research responses from the National Personnel Records Center 
in 2006  indicate that additional records are not available.  
The veteran was duly informed in the February 2007 
supplemental statement of the case that these service medical 
records were only partially retrieved.  Under these 
circumstances, it is not felt that additional efforts are 
required under the VCAA.  Indeed, it appears further 
development would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.   See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).
 
Further regarding the duty to assist, the claims folder 
contains VA post service treatment and examination.  
Additionally, lay statements from friends and relatives were 
associated with the record in 1996.  Moreover, the veteran's 
own statements in support of his appeal, to include testimony 
provided at a May 2001 hearing before the undersigned, are 
affiliated with the claims folder.  The Board has carefully 
reviewed such  statements and concludes that he has not 
identified further available evidence not already of record.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

I.  Direct service connection- headaches, cysts of the body

While the veteran's memory loss and low back claims were 
solely predicated on presumptive service connection due to 
undiagnosed illness, he raised direct service connection 
claims as to his headache and cyst disabilities.

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).  In addition, 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training (ACDUTRA), or from injury 
incurred or aggravated while performing inactive duty 
training. 38 U.S.C.A. §§ 101(23)(24), 106, 1110, 1131 (West 
2002); 38 C.F.R. § 3.6(a)(d) (2006).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d). 

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Again, the first question for consideration in evaluating a 
direct service connection claim is whether the competent 
evidence demonstrates a current disability.  In the present 
case, an August 2001 VA clinical record reveals headache 
complaints.  Headaches were again endorsed upon VA 
examination in February 2007.  That examination also showed 
ganglion cysts of the bilateral wrists and arms, as well as 
on the abdomen.  

Based on the above, the first element of a service connection 
claim is satisfied here.  However, as will be discussed 
below, the remaining criteria necessary to establish service 
connection have not been met.  

The Board acknowledges the veteran's May 2001 hearing 
testimony, in which he stated that he was treated for 
headaches in service.  He added that on occasion, he was 
placed on light duty and prescribed bed rest.  He further 
testified that he sought treatment for cysts during active 
service.  Nevertheless, a review of the service medical 
records does not reflect any complaints or treatment relating 
to headaches or cysts.  In fact, the veteran consistently 
denied headaches and skin diseases in reports of medical 
history.  Moreover, while the veteran was treated for a heat 
rash in May 1985, there were no findings referable to a 
chronic skin disability manifested by cysts.  

Therefore, the service medical records do not show that 
disabilities manifested by headaches or cysts were incurred 
during active duty.  However, this does not in itself 
preclude a grant of service connection.  Indeed, service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  
Nevertheless, a review of the post-service evidence does not 
lead to the conclusion that any current headache or cyst 
problems are causally related to active service, for the 
reasons discussed below.  

The post-service medical evidence does not demonstrate any 
findings indicative of a headache disability until 1994.  
Post-service treatment for a cyst disability is not 
demonstrated until a May 1995 VA examination.  In the absence 
of demonstration of continuity of symptomatology, these 
findings are too remote from service to be reasonably related 
to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Moreover, no competent evidence of record causally 
relates any current headache or skin disability to active 
duty.  In fact, a VA examiner in February 2007 concluded that 
there was no causal relationship between the veteran's 
headache or cyst conditions and his military service.

The veteran himself believes that his headache and cyst 
disabilities are causally related to active service.  
However, he has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

In conclusion, the evidence of record fails to establish that 
any current disability manifested by headaches or by cysts of 
the body was incurred in service.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

II.  Presumptive service connection based on an undiagnosed 
illness- memory loss, low back pain

The veteran is claiming entitlement to service connection for 
a disability manifested by memory loss, and a disability 
manifested by low back pain.  He contends that such 
disabilities are due to an undiagnosed illness.  In this 
regard, a Persian Gulf veteran shall be service-connected for 
objective indications of chronic disability resulting from an 
illness manifested by one or more presumptive signs or 
symptoms that began during active military service and cannot 
be attributed to any known clinical diagnosis.  See 38 C.F.R. 
§ 3.317.  A Persian Gulf veteran is a veteran who had active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  See 38 C.F.R. 
§ 3.317(d)(1).

A qualifying chronic disability means a chronic disability 
resulting from an undiagnosed illness; chronic fatigue 
syndrome, fibromyalgia or irritable bowel syndrome, which are 
medically unexplained chronic multi-symptom illnesses that 
are defined by a cluster of signs or symptoms; or any other 
illness that the Secretary determines warrants a presumption 
of service connection.  In addition, signs or symptoms which 
may be manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to the following: fatigue, signs or symptoms 
involving skin, headache, muscle pain, joint pain, neurologic 
signs or symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system (upper or 
lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, or menstrual disorders.  38 C.F.R. § 3.317.

In considering whether a grant of presumptive service 
connection under 38 C.F.R. § 3.317 is possible here, it is 
observed that the veteran had active service in the Southwest 
Asia theater of operations during the Persian Gulf War, and 
as such he is a Persian Gulf Veteran.  See 38 C.F.R. 
§ 3.317(d)(1).  

Again, in order to be entitled to presumptive service 
connection pursuant to 38 C.F.R. § 3.317, the evidence must 
demonstrate objective indications of a qualifying disability 
that became manifest to a degree of 10 percent or more during 
service or not later than December 31, 2006.  Moreover, such 
qualifying disability cannot be attributable to any known 
clinical diagnoses.   See 38 C.F.R. § 3.317(a)(1)(ii).  
Moreover, the condition must be chronic, meaning it must have 
existed for 6 months or more.  See 38 C.F.R. § 3.317(a)(4).

Under 38 C.F.R. § 3.317(b)(3), neurologic signs or symptoms 
(such as memory loss) and joint pain are identified as being 
signs or symptoms that may be  manifestations of an 
undiagnosed illness or medically unexplained chronic multi 
symptom illness.  

The competent evidence in the present case reveals complaints 
and treatment for memory loss and back pain over a period 
exceeding 6 months.  Indeed, VA examination in 1997 indicated 
subjective complaints of memory loss, supported by objective 
testing.  Memory complaints persisted upon recent VA 
examination in August 2006.  Furthermore, post service 
clinical records in 2001 reflect complaints of low back pain.  
Such back complaints continued to be noted upon recent VA 
examination in February 2007.

While the record establishes chronic memory problems and 
chronic low back pain, a grant of presumptive service 
connection under 38 C.F.R. § 3.317 is not possible here.  
Indeed, such complaints have been attributed to known 
clinical diagnoses.  For example, the veteran's various 
psychiatric symptomatology demonstrated upon VA examination 
in August 2006, including memory loss, were attributed to 
diagnoses of post-traumatic stress disorder and depression.  
Moreover, a February 2007 VA orthopedic examination 
attributed the veteran's low back symptomatology to 
degenerative joint disease of the lumbar spine.  

Because the veteran's chronic symptoms of memory loss and low 
back pain have been attributed to a known clinical diagnoses, 
the criteria set forth under 38 C.F.R. § 3.317 have not been 
satisfied.  Accordingly, the veteran's claims of entitlement 
to service connection under the presumptive provisions of 
38 C.F.R. § 3.317 must fail.  
Moreover, because the evidence of record does not contain 
competent evidence causally relating memory loss and low back 
pain to the veteran's active service, a grant of direct 
service connection is also precluded.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a disability manifested by headaches 
is denied.

Service connection for a disability manifested by cysts is 
denied.

Service connection for a disability manifested by memory loss 
is denied.

Service connection for a disability manifested by low back 
pain is denied.


REMAND

As previously discussed, the veteran was sent a VCAA notice 
letter in August 2004.  That communication addressed the 
veteran's claims of entitlement to service connection for 
disabilities manifested by headaches, cysts, memory loss, and 
low back pain.  However, the letter did not reference the 
veteran's claim of entitlement to service connection for a 
disability manifested by chronic fatigue, to include as due 
to an undiagnosed illness.  No other communication informed 
the appellant of what evidence was required to substantiate 
that claim.  As a consequence, notice is required in order to 
satisfy VA's obligations under the VCAA.  

Additionally, it is noted that clarification is required 
regarding VA opinions dated in August 2006.  Indeed, that 
month a VA clinical psychologist found it more likely than 
not that the veteran's fatigue was not caused by any 
underlying psychiatric condition.  However, a few weeks later 
a VA neurologist opined that the veteran's fatigue was "in 
large part related to his PTSD, chronic low back pain and 
perhaps some dysthymia."  He concluded that it was at least 
as likely as not that the fatigue was related to the 
veteran's military service.  

Aside from contradicting the earlier opinion, the VA 
neurologist did not clarify the basis for his belief that the 
veteran's fatigue was likely related to service.  
Specifically, it is unclear whether he was merely attempting 
to secondarily relate the fatigue to psychiatric and low back 
conditions, or whether he intended to state that the fatigue 
was directly due to service.  If the latter, it is unclear 
whether he believed that fatigue was a manifestation of an 
undiagnosed illness.  The failure to address this point is 
critical, because the Board expressly sought an answer to 
that question in an October 2003 remand.  In this regard, it 
is noted that remand instructions of the Board are neither 
optional nor discretionary.  Indeed, the Board errs as a 
matter of law when it fails to ensure compliance, and further 
remand will be mandated.  See Stegall v. West, 11 Vet. App. 
268 (1998).

For the foregoing reasons, then, an additional examination 
and opinion is required in order to better ascertain the 
etiology of the veteran's complaints and symptoms of fatigue.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the claim of 
entitlement to service connection for a 
disability manifested by fatigue, issue a 
VCAA notice letter which satisfies all 
VCAA notice obligations in accordance 
with Dingess/Hartman v. Nicholson, Nos. 
01-19 17 & 02-1506 (U.S. Vet. App. March 
3, 2006), Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002), 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002), 38 
C.F.R. § 3.159, and any other applicable 
legal precedent.

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
service connection claim, to include 
presumptive service connection based on 
undiagnosed illness, and inform him of 
the division of responsibility between 
him and VA in producing or obtaining that 
evidence or information.  The veteran 
should also be advised to send to VA all 
evidence in his possession which pertains 
to the appeal.  He should also be 
provided notice that a disability rating 
and an effective date for the award of 
benefits will be assigned if service 
connection is awarded.

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examinations:  psychiatric and neurologic 
examinations to show the nature and 
diagnosis of any disorder manifested by 
fatigue, in compliance with the special 
requirements of a complete examination to 
determine whether the veteran, as a Gulf 
War veteran, has an undiagnosed illness 
manifested by fatigue.  See, VA 
Information Letter 10-98-101 (April 28, 
1998) and M21-1, Part III, Change 74 
(April 30, 1999).  Send the claims folder 
to the examiners for review.  The 
examiners should elicit a full history 
from the veteran of his fatigue and all 
associated signs and symptoms.  The 
frequency and duration of fatigue should 
be ascertained.  All appropriate testing 
should be accomplished to 
confirm/rule-out any psychiatric and/or 
organic source of fatigue.  Based on all 
pertinent clinical findings, the 
examiners should express an opinion as to 
whether the veteran has fatigue as a 
manifestation of an undiagnosed illness.  
If not, the etiology of the fatigue 
should be identified.

3.  Upon completion of the above, the RO 
must readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


